Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Claim Status
 Claims 3, 5, 14, 20, 24 are canceled. Claim 25 is newly added.  Claims 1-2, 4, 6-13, 15-19, 21-23, 25 are pending.

Priority
This application is a divisional of 16/032303, filed 7/11/2018, and receives benefit of priority to that date. 
 
Request for Interview
 Applicant is invited to reach out to Examiner in order to schedule an interview to resolve remaining issues in this case. 


 Prohibition against Double Patenting
It is noted that the claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made; notably, the original restriction was between a group comprising a method and server system for authenticating transactions, and a group comprising a mobile device receiving photo prompt.  However, the current claims of the instant application have now been amended to comprise the authenticating server system in addition to the mobile device.  Consequently, the prohibition against a double-patenting rejection is no longer applicable.  See MPEP 804.01 (B), “…For example, the divisional application filed includes additional claims not consonant in scope with the original claims subject to restriction in the parent. Symbol Technologies, Inc. v. Opticon, Inc., 935 F.2d 1569, 19 USPQ2d 1241 (Fed. Cir. 1991); Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990). In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440.”


Response to Applicant Remarks
With regard to the rejections under 35 USC 112(a) and (b), Applicant has deleted the limitations in question from claims 1 and 13 and canceled claim 24.  The rejections are therefore withdrawn.
With regard to the prior art rejections, Applicant remarks that prior art of record does not suggest or teach all features of amended claims.  Applicant’s remarks are persuasive and prior art rejections are withdrawn. 


Claim Interpretations
 With regard to claims 1, 13 and 23, the claims recite, “…if the probability that the picture includes an image of the merchant location associated with the known POS device is above a merchant probability...”  (Emphasis added.)  It is noted the term “merchant probability” is not disclosed in Applicant’s specification; the term “location probability” is used.  See Applicant’s PGPub [47], “…If the determined user probability is equal to or greater than the user probability threshold, then the server 30 checks whether the determined location probability is equal to or greater than the location probability threshold…”; [51], “…at step 108, the server determines an authentic location probability, i.e., the probability that the pictured location is authentic. The authentic location probability may be determined based on any metric known to image recognition processing or convolutional neural network models. The authentic location probability may be impacted by several factors. For example, the number of stored pictures of the location in the identification database may impact the authentic location probability. The greater the number of pictures of the location stored in the identification database, the more readily the server will be able to identify the location, so that an identification of the location may be considered more probable if it is based on a large number of pictures. At step 109, the server compares the location probability to a location probability threshold.”
Consequently, for purposes of examination, the term “merchant probability” as recited by Applicant’s claims 1, 13 and 23 will be interpreted as “location probability”.
 
With regard to claim 1, the claim recites, “A method for authenticating components of a transaction, comprising…if the probability that the picture includes an image of the merchant location associated with the known POS device is above a merchant probability threshold,    transmitting, by the authentication server, via the network, an authentication approval response to the known POS device;  storing the picture in the identification database; and training the convolutional neural network with the picture and the images of the merchant location stored in the identification database.”  (Emphasis added.) 
The recited language, “…if the probability that the picture includes an image of the merchant location associated with the known POS device is above a merchant probability threshold…,” comprises contingent language. In a method claim, such as claim 1, the language, “…if the probability…is above a…threshold, transmitting…storing…training…” comprises steps (transmitting, storing and training) that will only occur when the probability exceeds the recited threshold.  Since there is no requirement that the probability will exceed the threshold, there is no requirement that the subsequent steps of transmitting, storing and training be performed.  See MPEP 2111.04 II, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.”
Consequently, the claim 1 limitations, transmitting, by the authentication server, via the network, an authentication approval response to the known POS device;  storing the picture in the identification database; and training the convolutional neural network with the picture and the images of the merchant location stored in the identification database, are not interpreted as  bearing patentable weight. 

With regard to claim 23, the claim recites, “The method of claim 1, further comprising:  if the probability that the picture includes an image the merchant location associated with the known POS device is below a merchant probability threshold, transmitting, by the authentication server, via the network, an authentication denial response to the known POS device.” (Emphasis added.)
The recited language, “…if the probability that the picture includes an image the merchant location associated with the known POS device is below a merchant probability threshold, transmitting…,” comprises contingent language. In a method claim, such as claim 23, the language, “…if the probability…is below a…threshold, transmitting…” comprises a step (transmitting) that will only occur when the probability is below the recited threshold.  Since there is no requirement that the probability will be below the threshold, there is no requirement that the subsequent step of transmitting be performed.  See MPEP 2111.04 II, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.”
Consequently, the claim 23 limitation transmitting, by the authentication server, via the network, an authentication denial response to the known POS device is not interpreted as bearing patentable weight.


Allowable Subject Matter
Claims 1, 2, 4, 6-13, 15-19, 21-23 are allowed.  
 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 25, the claim recites, “The method of claim 1, further comprising, prior to analyzing the picture, setting, by the server, a minimum number of the images of the merchant location to match the location to determine if the probability that the picture includes an image of the merchant location.”  The language, “…a minimum number of the images of the merchant location to match the location to determine if the probability that the picture includes an image of the merchant location,” is unclear. Specifically, the language “…if…that…includes…” appears to be missing some parameter by which the probability is judged to have met a condition.  The claim is therefore unclear. 



Discussion of Allowability over Prior Art
Claim 1 has been amended to recite, “…analyzing, by the authentication server, the picture to determine the probability that the picture includes at least a portion of a merchant location associated with a known POS device, including comparing the picture to images of the merchant location stored in the identification database by applying a convolutional neural network to compare a plurality of features of the picture to a plurality of features of the images of the known POS device stored in the identification database, wherein the comparison comprises comparing the size ratio of at least one visible structure within the picture and the images of the merchant location…,”  and claim 13 has been amended to recite, “…analyze the pictures to determine the probability that the picture includes at least a portion of a merchant location associated with a known POS device, including comparing the picture to images of the merchant location stored in the identification database by applying a convolutional neural network to compare a plurality of features of the picture to a plurality of features of the images of the known POS device stored in the identification database, wherein the comparison comprises comparing the size ratio of at least one visible structure within the picture and the images of the merchant location…”  
Prior art does not specifically disclose applying a convolutional neural network to compare features of an image to features of stored images, wherein the features comprise size ratio of at least one visible structure, as recited by independent claims 1 and 13.
Closest prior art of record, Faith (US Publication 2012/0278155), discloses comparing image features to features of stored images ([40]), but does not specifically disclose analyzing by applying a convolutional neural network, nor does Faith specifically disclose that the features to be compared comprise size ratio of at least one visible structure within the image and stored image, as recited.
Prior art of record Li (US Publication 2019/0294900), discloses analyzing…by applying a convolutional neural network to compare features (Figure 5, #530, [63]-[65]); however, Li does not specifically disclose the features comprise size ratio of at least one visible structure within the image and stored image, as recited. 
Prior art of record Upendran (US Publication 2018/0225869) discloses comparing size ratio features of structures visible within the same image ([35], “…In one embodiment, known standard measurements, for example a height from a door threshold to the center of a door knob is used to scale the 3D building model. The scaling can be used with any known standard measurement or ratio (e.g., known standard width-to-height ratios of standardized building architectural features (e.g., doors, windows, etc.) located within a captured image.”), not size ratio of structures in an image to size ratio of structures in another, stored, image. 
Newly cited art, Chen (CA 2850854), discloses, pages 30-31 and Figure 14, using a scale factor estimating function for determining a ratio of the size of reference image x to size of distorted image y, in order to generate a registered image (see Figure 14, pages 30-31, “…a Scale Factor Estimating function 1430 for determining a scale factor "a" as a ratio of the size of the Reference Image X to the size of the Distorted Image Y… Embodiments of the invention which are described in the following, make use of the set of building blocks 1400 in various combinations and sequences, to generate the registered image Y* by processing the Distorted Image Y and the Reference Image X.”).  However, Chen does not specifically disclose analyzing, by the authentication server, the picture …including comparing the picture to images of the merchant location stored in the identification database by applying a convolutional neural network to compare a plurality of features of the picture to a plurality of features of the images of the known POS device stored in the identification database, wherein the comparison comprises comparing the size ratio of at least one visible structure within the picture and the images of the merchant location as recited by claim amendments. 
Newly cited NPL art, “Distinctive Image Features”, downloaded from https://www.cs.ubc.ca/~lowe/papers/ijcv04.pdf, and dated 2004, discloses, from Figure 11 and discussion on pages 19-20, “The probability that a match is correct can be determined by taking the ratio of distance from the closest neighbor to the distance of the second closest…,” but this discloses comparing ratio of distances, not size ratio of visible structures within a picture and stored image as recited by amended claims.
No other art has been found to correct the deficiencies.


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685